United States Court of Appeals
                                                             Fifth Circuit

                IN THE UNITED STATES COURT OF APPEALS    FILED
                        FOR THE FIFTH CIRCUIT           June 12, 2007

                                                   Charles R. Fulbruge III
                                                           Clerk
                            No. 06-50217
                          Summary Calendar


                       GREGORY LAWRENCE MOORE,

                        Plaintiff-Appellant,

                               versus

 RISSIE OWENS; JOSE ALISEDA; CHARLES AYCOCK; JACKIE DONOYELLES;
  LINDA GARCIA; JUANITA M. GONZALEZ; ELVIS HIGHTOWER; PAMELA D.
 FREEMAN; JANE DOES, All Future Members and Commissioners of the
Texas Board of Pardons and Paroles; JOHN DOES, All Future Members
 and Commissioners of the Texas Board of Pardons and Paroles,

                        Defendants-Appellees.

                         --------------------
            Appeals from the United States District Court
                  for the Western District of Texas
                         USDC No. 1:05-CV-418
                         --------------------

Before JOLLY, DENNIS, CLEMENT, Circuit Judges.

PER CURIAM:*

     Gregory Lawrence Moore, Texas prisoner # 799979, is serving

a 30-year sentence for aggravated sexual assault of a child, an

offense he committed in June 1989, and a consecutive 20-year

sentence for failure to appear, an offense committed in January

1997.    He filed an action under 42 U.S.C. § 1983 in which he

raised numerous claims concerning the actions and omissions of

the Texas Board of Pardons and Paroles (TBPP).    The district

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50217
                                  -2-

court determined that Moore had pleaded both habeas claims and

civil rights claims.    It dismissed the former without prejudice

to file an application for habeas relief in the appropriate

court, and it dismissed the latter, also without prejudice, for

failure to state a claim on which relief could be granted.       This

appeal followed.

     We review de novo the district court’s dismissal for failure

to state a claim on which relief can be granted.     See Praylor v.

Texas Dep’t of Crim. Justice, 430 F.3d 1208, 1209 (5th Cir.

2005).   This court must assume that all of the plaintiff’s

factual allegations are true, and “[t]he district court’s

dismissal may be upheld, only if it appears that no relief could

be granted under any set of facts that could be proven consistent

with the allegations.”     Hart v. Hairston, 343 F.3d 762, 764 (5th

Cir. 2003) (citations and internal quotation marks omitted).

     Moore argues that the district court erred in dismissing his

claim that his Fifth Amendment right against compelled self

incrimination was violated at his parole interview.    He contends

that his refusal to answer questions about his past uncharged

crimes will diminish his chances of being granted parole.     We

affirm the district court’s dismissal of this claim because a

voluntary parole interview under the circumstances described by

Moore does not does not violate the privilege against self-

incrimination.     See Ohio Adult Parole Authority v. Woodard,

523 U.S. 272, 286-88 (1998).
                           No. 06-50217
                                -3-

     Moore argues that the district court erred in dismissing his

ex post facto claim.   He asserts that, in September 1997, the

TBPP changed its rules regarding the calculation of eligibility

dates for parole where prisoners are serving consecutive

sentences, to his detriment.

     We are aware that, in 1997, the Texas Department of Criminal

Justice and the TBPP determined that time calculations for

consecutively-sentenced inmates required re-evaluation for

offenses committed after 1987, and that the practice of treating

cumulative sentences as a single combined sentence was

discontinued.   See Ex parte Kuester, 21 S.W.3d 264, 265 (Tex.

Crim. App. 2000) (footnotes omitted), overruled on other grounds,

Ex parte Hale, 117 S.W.3d 866, 872 n.27 (Tex. Crim. App. 2003).

Given this change, which occurred after the commission of Moore’s

offenses, we are not prepared to say that “no relief could be

granted under any set of facts that could be proven consistent

with [Moore’s] allegations.”   Hart, 343 F.3d at 764 (citations

and internal quotation marks omitted).    Accordingly, while

expressing no opinion on the merits of Moore’s ex post facto

claim, we vacate its dismissal and remand the claim to the

district court for further proceedings.

     Moore also contends that the district court erred in

dismissing several claims for relief, which he labels “separation

of powers” claims.   Moore bases his argument regarding these

claims exclusively on alleged violations of Texas state law.
                           No. 06-50217
                                -4-

However, “violation of state law alone does not give rise to a

cause of action under § 1983.”   Williams v. Treen, 671 F.2d 892,

900 (5th Cir. 1982); see Moore v. Willis Indep. Sch. Dist.,

233 F.3d 871, 874 (5th Cir. 2000).   Moore has failed to show

error in the dismissal of his “separation of powers” claims, and

their dismissal is affirmed.

     Moore has waived the remainder of the substantive claims

presented in the district court by failing to raise them on

appeal.   See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

     Moore argues that the district court erred in its

determination that it would be improper, if he prevailed on a

civil rights claim, to grant a declaratory judgment.   Because

none of Moore’s § 1983 claims have been adjudicated in his favor,

we decline to address whether a declaratory judgment would be

appropriate.

     Moore has also moved for the appointment of counsel.

Because Moore has not demonstrated that his case involves

exceptional circumstances, his motion is denied.   See Ulmer v.

Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).

     AFFIRMED IN PART; VACATED AND REMANDED IN PART; MOTION

DENIED.